DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species III [figure 3], claims 1-5 and 8 in the reply filed on 11/21/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. [CN 103595367 A or WO 2015/066997 A1.]
Regarding claims 1 and 3, Liang et al. discloses a three-phase inductor [figure 4], wherein a current flowing through each inductor of the three-phase inductor comprising a power-frequency current component and a high-frequency current component, and the three-phase inductor comprising:
- a magnetic core comprising a first cover plate, a second cover plate and at least one magnetic pillar unit, the first cover plate and the second cover plate disposed opposite to each other, the magnetic pillar unit sandwiched between the first cover plate and the second cover plate, and the at least one magnetic pillar unit comprising a first magnetic pillar unit, a second magnetic pillar unit, and a third magnetic pillar unit, each of the magnetic pillar units comprising a first magnetic pillar and a second magnetic pillar, wherein the first cover plate and the second cover plate being both integrated plate-shaped structures, and the first cover plate and the second cover plate being arranged in parallel, and the first magnetic pillar and the second magnetic pillar being both perpendicular to the first cover plate and the second cover plate [figure 4]; and
- at least one winding comprising a first winding [404], a second winding [403], and a third winding [405]; 
- the first winding [404] being wound on the first magnetic pillar and the second magnetic pillar of the first magnetic pillar unit, and a first current flowing through the first winding surrounds the first magnetic pillar and the second magnetic pillar of the first magnetic pillar unit in an opposite direction; 
- the second winding [403] being wound on the first magnetic pillar and the second magnetic pillar of the second magnetic pillar unit, and a second current flowing through the second winding surrounds the first magnetic pillar and the second magnetic pillar of the second magnetic pillar unit in an opposite direction; 
- the third winding [405] being wound on the first magnetic pillar and the second magnetic pillar of the third magnetic pillar unit, and a third current flowing through the third winding surrounds the first magnetic pillar and the second magnetic pillar of the third magnetic pillar unit in an opposite direction.
Regarding claims 2 and 4, Liang et al. discloses the three-phase inductor having a phase different of 120 degrees.  Liang et al. et al. inherently discloses the angle between 60 and 120 degrees, wherein two ends of the first magnetic pillar being respectively connected to the first cover plate and the second cover plate, and two ends of the second magnetic pillar being respectively connected to the first cover plate and the second cover plate [figure 4.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. 
Regarding claims 5 and 8, the specific winding directions of the coils/winding and/or frequency current would have been an obvious design consideration based on the intended applications and/or environments uses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837